Title: To Benjamin Franklin from the Chevalier de Laumoy, 13 February 1785
From: Laumoy, Jean-Baptiste, chevalier de
To: Franklin, Benjamin


				
					Monsieur,
					A paris le 13 fevrier 1785.
				
				Messieurs du Portail Gouvion et moi avons regu dernierement des lettres de Mr. de Marbois Consul Genal. de france à Philadelphie, par lesquelles il nous mande que Mr. Millegan lui a dit vous avoir envoyé les nouveaux certificats des Sommes qui nous Sont dues par le Congrès, et dont l’Interest doit être

d’orênavant payé à paris par Mr. Grand.— Oserois-je vous prier, Monsieur et au nom de ces Messrs. de vouloir bien me faire Savoir Si vous les avez reçus, ou Si vous en avez quelques nouvelles. Je vous en aurois une obligation infinie.
				Je Suis avec un très profond Respect Monsieur, Votre très humble et tres obéissant Serviteur
				
					LaumoyLt. Col. d’Infanterie, à l’hotel d’hollande rue du Bouloy,A paris
				
			 
				Notation: Laumoy 13 Fevr. 1785.—
			